UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 11/30/15 (Unaudited) CORPORATE BONDS AND NOTES (85.6%) (a) Principal amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $1,815,000 $1,901,213 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 989,000 1,016,198 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 1,340,000 1,378,525 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 1,670,000 1,724,275 Automotive (1.0%) Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 3,000,000 3,063,750 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 4,800,000 5,173,440 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (United Kingdom) 610,000 603,900 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 465,000 443,091 Navistar International Corp. sr. notes 8 1/4s, 2021 2,588,000 1,837,480 Basic materials (9.9%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 4,430,000 4,341,400 ArcelorMittal SA sr. unsec. bonds 10.85s, 2019 (France) 2,985,000 3,171,563 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 1,765,000 1,385,525 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 720,000 543,694 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,680,000 2,793,900 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 2,085,000 2,272,650 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,719,000 2,814,165 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 2,520,000 2,583,000 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,785,000 2,952,100 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,709,043 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 1,205,000 1,108,600 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 1,480,000 1,491,100 Cemex SAB de CV 144A company guaranty sr. notes 6 1/8s, 2025 (Mexico) 550,000 504,460 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 1,520,000 1,350,900 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 890,000 665,275 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s, 2023 1,325,000 997,063 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 3,065,000 2,973,050 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 4,150,000 3,838,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 1,780,000 1,762,200 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 1,654,000 1,021,345 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 1,890,000 1,195,425 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 1,554,000 1,006,215 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 2,326,000 2,453,930 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 1,911,000 2,159,430 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 1,710,000 1,776,263 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 4,639,000 3,548,835 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 2,660,000 2,500,400 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,980,000 1,831,500 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 1,220,000 828,868 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 2,550,000 2,652,000 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 2,231,000 2,320,240 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 3,440,000 34 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,405,000 1,306,650 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 1,060,000 902,325 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 3,035,000 3,027,413 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 5,045,000 4,906,263 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 1,385,000 1,315,750 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 3,525,000 3,551,438 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,380,000 1,366,200 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 3,169,000 2,669,502 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 2,177,000 2,242,310 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 615,000 641,138 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 800,000 888,000 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 980,000 1,014,300 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 750,000 766,875 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 2,273,000 2,767,378 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 3,670,000 3,715,875 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 855,000 816,525 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 1,150,000 1,104,000 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 3,550,000 3,199,438 Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 680,000 657,050 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 485,000 508,038 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 1,975,000 2,021,906 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 3,911,000 3,656,785 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,860,000 2,910,050 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 1,980,000 1,994,850 Broadcasting (2.9%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,865,000 1,809,050 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,585,000 2,552,688 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 1,392,000 438,480 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 3,605,000 3,740,188 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 3,240,000 2,349,000 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 1,025,000 1,073,688 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 1,225,000 1,228,063 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 3,003,000 3,108,105 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 2,755,000 2,693,013 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 2,430,000 2,512,013 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 1,360,000 1,424,600 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 1,360,000 1,411,000 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 1,520,000 1,527,600 Townsquare Media, Inc. 144A sr. unsec. notes 6 1/2s, 2023 740,000 697,450 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 2,875,000 2,875,000 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 1,524,000 1,472,565 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 905,000 941,200 Building materials (0.7%) Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 2,305,000 2,322,288 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 2,458,000 2,568,610 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 2,507,000 2,594,745 Owens Corning company guaranty sr. unsec. notes 9s, 2019 40,000 46,724 Cable television (4.6%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 3,995,000 3,725,338 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 2,635,000 2,293,109 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 737,000 777,535 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 939,120 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 952,000 992,460 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 3,328,000 3,336,320 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 3,220,000 3,183,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 1,585,000 1,672,983 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 1,285,000 1,291,425 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 2,830,000 2,614,213 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 2,100,000 1,939,875 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 1,500,000 1,271,250 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 750,000 706,875 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,750,000 1,566,250 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 7/8s, 2025 1,670,000 1,766,025 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10 1/8s, 2023 1,665,000 1,739,925 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 410,000 447,264 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) $3,440,000 3,371,200 Numericable-SFR SAS 144A sr. notes 6s, 2022 (France) 4,070,000 4,019,125 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 1,420,000 1,432,425 Unitymedia GmbH 144A company guaranty sr. unsec. notes 6 1/8s, 2025 (Germany) 1,920,000 1,948,992 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 2,930,000 2,948,313 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 1,265,000 1,290,300 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 958,500 987,255 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 4,789,000 4,585,468 Capital goods (7.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 6,093,000 6,306,255 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,798,000 1,991,285 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,630,000 1,703,350 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 3,035,000 2,974,300 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 947,000 957,654 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 2,010,000 2,050,200 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 605,000 589,875 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 2,749,000 2,563,443 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 834,000 811,065 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 865,000 893,113 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,215,000 1,074,516 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 290,000 274,775 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,647,000 3,966,113 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 1,465,000 1,596,850 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 1,277,000 1,318,503 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 5,215,000 3,885,175 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 1,110,000 1,134,975 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 3,920,000 3,790,150 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 3,362,000 4,529,512 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 8 1/2s, 2020 1,750,000 1,820,000 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 4,786,000 5,001,370 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,415,000 2,040,675 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 3,460,000 3,537,850 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s, 2023 3,930,000 3,635,250 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 1,240,000 1,233,800 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 3,130,000 3,161,300 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 2,265,000 2,361,263 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 779,000 811,134 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 920,000 922,300 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 3,740,000 3,856,875 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,538,000 1,576,450 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,437,000 3,351,591 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 860,000 900,850 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 3,546,000 3,492,810 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 1,305,000 1,288,883 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 3,175,000 3,066,860 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,630,000 1,599,438 Commercial and consumer services (0.3%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 510,000 453,900 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 2,675,000 2,675,000 Consumer (0.4%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 1,725,000 1,466,250 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 140,000 149,800 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 187,250 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,390,000 1,433,438 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 1,350,000 1,407,375 Consumer staples (5.7%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 2,830,000 2,886,600 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 2,345,000 2,450,525 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 1,000,000 982,500 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 990,000 999,900 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 3,850,000 3,994,375 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 4,505,000 4,088,288 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 3,305,000 3,172,800 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 5,374,000 4,218,590 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 679,219 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 2,576,000 2,859,360 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 3,555,000 3,372,806 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 545,000 530,013 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 2,560,000 2,646,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 2,860,000 1,959,100 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 1,845,000 1,757,363 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 120,000 125,700 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 1,589,000 1,652,560 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 685,000 712,400 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 735,000 748,781 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 5,405,000 5,736,056 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 1,160,000 1,142,600 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 2,015,000 1,946,994 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 3,940,000 3,900,600 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 2,726,000 2,889,560 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 902,000 969,650 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 2,700,000 2,728,674 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 1,770,000 1,767,788 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 2,385,000 1,776,825 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,150,000 1,223,313 Energy (7.8%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 2,235,000 2,033,850 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,545,000 1,432,988 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 2,365,000 2,175,800 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 4,158,000 3,534,300 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2021 415,000 358,975 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 2,492,000 2,037,210 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 255,000 212,288 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 5,250,000 3,150,000 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 1,445,000 921,188 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,970,000 712,800 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,254,500 1,082,160 Chesapeake Energy Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,180,000 548,700 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 1,555,000 660,875 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 1,345,000 569,103 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 570,000 242,250 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 3,145,000 1,320,900 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 1,955,000 1,989,213 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 3,545,000 3,438,650 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 1,790,000 1,172,450 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 812,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 873,000 541,260 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,689,000 498,255 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 1,160,000 939,600 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 570,000 461,700 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 1,390,000 1,264,900 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 45,000 14,175 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 6,110,000 1,863,550 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 1,240,000 954,800 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,431,000 1,473,930 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 1,980,000 1,780,772 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,088,000 605,520 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 2,435,000 2,374,125 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 2,338,000 607,880 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 1,935,000 366,450 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 839,000 200,311 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 2,728,000 1,677,720 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 699,000 38 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 2,825,000 861,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 3,240,000 3,159,000 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,065,025 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 1,390,000 1,268,375 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,130,000 966,150 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 1/2s, 2021 540,000 453,600 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 4,445,000 3,811,588 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 1,239,000 346,920 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 2,635,000 480,888 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 3,075,000 561,188 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 1,390,000 1,167,600 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 1,400,000 1,155,000 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 1,350,000 1,245,375 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 1,385,000 1,331,331 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,908,000 1,946,160 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 1,060,000 1,054,700 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 (In default) (NON) 4,125,000 10,313 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 2,760,000 1,048,800 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 2,300,000 2,029,750 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 1,470,000 1,414,875 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 1,280,000 206,400 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,255,000 1,220,488 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 417,600 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 1,400,000 691,902 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) $665,000 306,731 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 1,190,000 499,800 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,657,000 2,072,460 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 5,660,000 5,235,500 Williams Cos., Inc. (The) notes 7 3/4s, 2031 438,000 406,527 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 648,140 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 1,986,000 1,980,995 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 2,355,000 2,072,400 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 1,730,000 1,466,175 Entertainment (1.8%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 1,760,000 1,826,000 AMC Entertainment, Inc. 144A sr. unsec. notes 5 3/4s, 2025 1,415,000 1,425,613 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 645,000 654,675 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,846,000 1,846,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 1,179,000 1,155,420 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 75,000 78,750 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 2,805,000 2,875,125 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 955,000 980,069 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 770,000 746,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 2,170,000 2,175,425 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 1,492,000 1,514,380 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 5,059,000 5,178,898 Financials (8.9%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 3,705,000 3,667,950 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 5,627,000 6,710,198 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 1,260,000 1,268,663 American International Group, Inc. jr. sub. FRB 8.175s, 2058 2,072,000 2,727,270 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 1,200,000 1,287,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 1,010,000 1,015,050 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 495,000 504,182 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 363,000 365,482 CIT Group, Inc. sr. unsec. notes 5s, 2023 1,435,000 1,456,525 CIT Group, Inc. sr. unsec. notes 5s, 2022 1,090,000 1,113,163 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 2,460,000 2,595,300 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 150,000 159,938 Citigroup, Inc. jr. unsec. sub. FRN Ser. Q, 5.95s, perpetual maturity 645,000 639,598 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 2,780,000 1,251,000 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,255,000 1,276,963 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,325,000 1,351,500 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 1,726,000 362,460 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 2,115,000 2,077,988 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 1,060,000 1,070,600 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 525,000 523,688 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 2,555,000 1,673,525 Dresdner Funding Trust I 144A bonds 8.151s, 2031 2,092,000 2,570,545 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 1,020,000 1,078,650 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 2,150,000 2,203,750 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 1,016,000 386,080 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 705,000 676,800 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 4,028,000 3,866,880 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 2,183,000 2,245,761 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 1,902,000 1,931,728 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 830,000 971,100 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,605,000 4,193,996 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $343,000 369,068 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 1,440,000 1,495,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 1,380,000 1,338,600 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 2,940,000 2,660,700 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 2,340,000 2,444,832 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 1,892,000 1,702,800 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,180,000 1,236,050 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 2,337,000 2,389,583 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 2,000,000 1,810,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 3,366,000 3,239,775 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 104,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 1,055,000 1,112,780 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 6,390,000 7,955,550 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 1,905,000 1,984,439 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 1,670,000 1,740,975 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 940,000 923,447 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 835,000 885,100 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 615,000 611,544 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 1,698,000 1,681,020 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,919,000 1,477,630 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 2,948,000 2,925,890 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 2,220,000 2,175,600 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 2,110,000 1,666,900 Wayne Merger Sub, LLC 144A sr. unsec. notes 8 1/4s, 2023 1,739,000 1,708,220 Gaming and lottery (2.9%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 2,470,000 2,584,238 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 2,050,000 2,155,063 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s, 2023 2,475,000 2,485,828 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 4,139,000 3,130,323 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $1,765,000 1,840,013 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 3,500,000 3,482,500 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 1,097,000 1,149,108 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 6,261,000 6,605,355 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 740,000 588,300 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 7,114,000 5,477,780 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 675,000 396,563 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 1,935,000 1,867,275 Health care (7.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 3,145,000 3,239,350 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 1,675,000 1,641,500 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 2,910,000 2,422,575 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 338,000 340,113 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 2,415,000 2,357,644 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 1,170,000 1,181,700 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 865,000 882,300 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 535,000 517,613 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 2,755,000 2,383,075 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 2,131,000 2,157,638 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 3,825,000 3,126,938 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 2,280,000 2,302,800 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 4,079,000 3,895,445 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 1,298,000 1,233,100 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 1,535,000 1,458,250 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 (Ireland) 1,195,000 1,153,175 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 2,685,000 2,715,206 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 690,000 677,925 HCA, Inc. sr. notes 6 1/2s, 2020 4,955,000 5,475,275 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 790,481 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 790,000 679,400 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,605,000 2,500,800 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) (PIK) 1,765,000 1,762,794 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 3,215,000 3,118,550 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 2,050,000 1,752,750 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,605,000 1,613,025 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 2,145,000 2,168,295 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 4,800,000 5,028,000 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 2,554,000 2,672,123 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 1,300,000 1,301,625 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 2,985,000 2,947,688 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 1,080,000 1,142,100 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 2,520,000 2,677,500 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.837s, 2020 2,920,000 2,879,850 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 410,000 381,300 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 430,000 393,988 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 925,000 807,063 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 1,100,000 943,250 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 2,100,000 1,816,500 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 2,345,000 2,028,425 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 2,250,000 2,013,750 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 4,630,000 4,813,302 Homebuilding (2.7%) American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 720,000 729,900 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 3,240,000 3,142,800 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 815,000 766,100 CalAtlantic Group, Inc. company guaranty sr. unsec. notes 5 7/8s, 2024 1,230,000 1,285,350 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 2,948,000 3,161,730 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 5,710,000 5,838,475 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,711,000 1,706,723 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 1,300,000 1,335,750 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 2,240,000 2,298,800 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 3,336,000 3,244,260 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 2,084,000 2,396,600 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,535,000 1,479,356 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 650,000 651,625 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 1,790,000 1,778,813 Lodging/Tourism (0.8%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 3,195,000 3,202,988 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 569,000 646,942 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 990,000 1,034,550 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 4,607,000 4,330,580 Media (0.3%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 3,225,000 3,281,438 Regional Bells (0.6%) Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 1,605,000 1,374,281 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 1,893,000 1,855,140 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 2,555,000 2,532,644 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 785,000 786,963 Retail (2.2%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 2,434,000 1,460,400 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 1,941,000 553,185 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 870,000 902,625 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 605,000 626,175 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 1,545,000 1,475,475 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 420,000 361,200 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,815,000 1,252,350 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 3,805,000 3,158,150 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 215,000 241,069 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 1,470,000 1,563,713 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 1,996,000 1,921,150 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 4,415,000 3,929,350 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 2,355,000 2,101,838 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 2,490,000 2,570,925 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 1,860,000 1,883,250 Technology (4.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,315,000 2,413,388 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,937,000 2,053,220 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 2,796,000 922,680 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 6,075,000 4,784,063 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 1,711,000 1,638,283 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,866,000 1,949,970 First Data Corp. 144A company guaranty sr. unsec. notes 7s, 2023 3,915,000 3,949,256 First Data Corp. 144A notes 5 3/4s, 2024 2,590,000 2,590,000 First Data Corp. 144A sr. notes 5 3/8s, 2023 2,095,000 2,135,601 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 715,000 739,131 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 2,329,000 2,485,020 Infor US, Inc. 144A sr. notes 5 3/4s, 2020 734,000 735,835 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 4,375,000 3,882,813 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 2,400,000 2,518,512 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 915,000 959,835 Micron Technology, Inc. sr. unsec. bonds 5 7/8s, 2022 2,195,000 2,207,577 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 1,645,000 1,546,300 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 3,135,000 3,189,863 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,680,000 1,671,600 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 820,000 508,400 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 3,565,000 3,814,550 Telecommunications (4.2%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 980,000 970,200 Altice Financing SA 144A company guaranty sr.notes 7 7/8s, 2019 (Luxembourg) 900,000 934,875 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 1,100,000 1,017,610 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 3,355,000 3,476,619 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 580,000 590,150 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 2,340,000 2,032,875 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 3,785,000 3,378,113 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 1,111,000 922,130 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 2,018,000 756,750 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 2,919,000 1,138,410 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 1,925,000 1,944,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 965,000 1,011,330 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 1,275,000 1,283,613 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 1,005,000 1,006,256 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 212,000 222,316 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,603,205 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 1,642,000 1,631,738 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 210,000 219,192 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 3,777,840 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 1,325,000 1,096,438 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,086,000 2,252,880 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 7,240,000 5,828,200 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 4,075,000 3,300,750 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 4,385,000 3,979,388 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 1,405,000 1,355,825 Telephone (1.6%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 480,000 455,712 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 535,275 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 145,000 148,625 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 2,015,000 2,085,525 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 1,554,000 1,592,850 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 4,140,000 4,119,300 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,444,000 1,480,100 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 2,353,000 2,391,236 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 405,000 407,025 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 2,417,000 1,927,558 Windstream Services, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 4,079,000 3,028,658 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 2,661,000 2,614,433 Transportation (0.8%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 3,445,000 3,109,113 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 5,382,000 5,355,090 Utilities and power (5.2%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 1,291,000 1,429,783 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 4,505,000 4,031,975 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,053,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 852,625 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 5,635,000 5,275,718 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 900,000 936,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 550,000 566,500 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 3,492,000 3,296,451 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 527,000 536,223 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 225,000 216,887 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 4,379,000 4,277,758 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 150,000 142,500 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 1,597,000 1,860,264 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 2,519,128 2,686,020 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,785,000 1,865,325 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 1,045,000 799,425 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 695,000 545,575 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 4,900,000 4,165,000 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 1,285,000 995,875 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 3,241,000 2,754,850 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 765,000 646,425 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 539,850 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,521,000 5,507,198 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 260,000 270,400 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 1,310,000 1,191,471 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 206,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 2,840,000 2,855,183 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,632,925 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 1,260,000 1,205,012 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,177,000 1,065,976 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 2,385,000 2,277,675 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 1,345,000 467,388 Total corporate bonds and notes (cost $1,043,003,851) SENIOR LOANS (5.0%) (a) (c) Principal amount Value Basic materials (0.1%) Builders FirstSource, Inc. bank term loan FRN Ser. B, 6s, 2022 $1,600,000 $1,574,000 Communication services (0.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 1,865,000 1,632,459 Consumer cyclicals (3.5%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 3,148,636 2,988,582 American Tire Distributors , Inc. bank term loan FRN 5 1/4s, 2021 606,950 603,157 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 5,210,117 4,683,677 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 1,029,825 872,777 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 3,688,313 3,258,008 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 2,440,201 2,360,895 DBP Holding Corp. bank term loan FRN Ser. B, 5 1/4s, 2019 925,000 770,525 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 2,313,261 1,554,703 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 2,546,000 1,843,304 J Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2021 3,047,266 1,911,209 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 4,353,147 4,324,582 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 1,530,000 1,523,785 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 1,890,000 1,882,323 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 2,650,000 2,413,707 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,005,504 939,769 ROC Finance, LLC bank term loan FRN 5s, 2019 2,314,386 2,163,951 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 1,565,000 1,494,575 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 1,591,919 1,524,263 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,300,336 1,267,828 Consumer staples (0.3%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 1,876,425 1,770,876 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,440,000 1,274,400 Energy (0.1%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 3,046,887 925,492 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 853,125 236,032 Financials (—%) iStar, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 433,757 433,757 Health care (0.3%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 975,000 916,500 Concordia Healthcare Corp. bank term loan FRN Ser. B, 5 1/4s, 2021 (Canada) 2,195,000 2,089,366 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 824,492 803,055 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 2,591,417 1,954,361 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 2,339,138 2,285,531 Utilities and power (0.2%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 4,891,407 1,655,438 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 50,201 16,990 Total senior loans (cost $66,475,865) COMMON STOCKS (1.5%) (a) Shares Value Ally Financial, Inc. (NON) 113,880 $2,273,045 Berry Plastics Group, Inc. (NON) 53,990 1,963,076 CIT Group, Inc. 35,508 1,525,424 Connacher Oil and Gas, Ltd. (Canada) (NON) 52,324 12,427 DISH Network Corp. Class A (NON) 28,200 1,768,422 Eldorado Resorts, Inc. (NON) 87,925 851,993 EP Energy Corp. Class A (NON) 116,332 658,439 General Motors Co. 31,956 1,156,807 Hilton Worldwide Holdings, Inc. 42,995 998,344 Live Nation Entertainment, Inc. (NON) 65,275 1,657,332 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 87,188 872 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 87,188 872 Penn National Gaming, Inc. (NON) 122,145 1,948,213 Seventy Seven Energy, Inc. (NON) 60,780 67,466 Spectrum Brands Holdings, Inc. 13,280 1,257,749 Tribune Media Co. Class 1C (F) 297,958 74,489 Total common stocks (cost $19,670,214) CONVERTIBLE PREFERRED STOCKS (1.1%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 2,467 $2,583,738 American Tower Corp. $5.50 cv. pfd. (R) 23,000 2,366,125 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. (R) 14,630 1,559,997 EPR Properties Ser. C, $1.438 cv. pfd. (R) 75,313 1,745,145 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 40,485 2,513,309 Tyson Foods, Inc. $2.375 cv. pfd. 29,624 1,700,418 Total convertible preferred stocks (cost $11,701,593) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $1,377,000 $1,618,836 Jazz Technologies, Inc. cv. company guaranty sr. unsec. bonds 8s, 2018 1,132,000 1,908,835 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 736,000 537,280 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 1,668,000 1,615,875 Total convertible bonds and notes (cost $4,806,307) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,981 $1,990,905 M/I Homes, Inc. Ser. A, $2.438 pfd. 53,597 1,355,468 Total preferred stocks (cost $2,730,148) SHORT-TERM INVESTMENTS (4.6%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.16% (AFF) Shares 49,866,304 $49,866,304 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGCCS) $145,000 144,954 U.S. Treasury Bills 0.06%, January 7, 2016 (SEGCCS) 757,000 756,955 U.S. Treasury Bills 0.04%, December 10, 2015 (SEGCCS) 133,000 132,999 Total short-term investments (cost $50,901,212) TOTAL INVESTMENTS Total investments (cost $1,199,289,190) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $11,439,914) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/20/16 $41,933 $42,276 $343 Credit Suisse International British Pound Buy 12/16/15 797,491 810,465 (12,974) Goldman Sachs International Euro Sell 12/16/15 482,174 540,997 58,823 HSBC Bank USA, National Association Canadian Dollar Sell 1/20/16 471,446 476,872 5,426 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/20/16 1,350,165 1,362,136 11,971 Euro Buy 12/16/15 572,647 613,710 (41,063) Euro Sell 12/16/15 572,647 574,592 1,945 State Street Bank and Trust Co. Canadian Dollar Sell 1/20/16 2,132,290 2,151,357 19,067 UBS AG British Pound Sell 12/16/15 4,342,748 4,413,260 70,512 Euro Buy 12/16/15 218,891 219,630 (739) Euro Sell 12/16/15 218,891 234,619 15,728 Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/15 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 Index B+/P $(442,710) $15,000,000 12/20/20 500 bp $(56,995) Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,112,490,904. (b) The aggregate identified cost on a tax basis is $1,199,513,848, resulting in gross unrealized appreciation and depreciation of $18,022,332 and $120,527,030, respectively, or net unrealized depreciation of $102,504,698. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $42,679,199 $116,645,348 $109,458,243 $24,068 $49,866,304 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $15,039,204 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $40,121 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Capital goods $1,963,076 $— $— Communication services 1,768,422 — — Consumer cyclicals 6,612,689 — 74,489 Consumer staples 1,257,749 — — Energy 738,332 — 1,744 Financials 3,798,469 — — Total common stocks — Convertible bonds and notes $— $5,680,826 $— Convertible preferred stocks — 12,468,732 — Corporate bonds and notes — 952,447,088 72 Preferred stocks — 3,346,373 — Senior loans — 55,949,877 — Short-term investments 49,866,304 1,034,908 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $129,039 $— Credit default contracts — 385,715 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $385,715 $— Foreign exchange contracts 183,815 54,776 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$12,600,000 Centrally cleared credit default contracts (notional)$11,300,000 Warrants (number of warrants)5,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared credit default contracts§ — 12,933 — 12,933 Forward currency contracts# $343 — $— $58,823 $5,426 $13,916 $19,067 $86,240 $— 183,815 Total Assets $343 $12,933 $— $58,823 $5,426 $13,916 $19,067 $86,240 $— $196,748 Liabilities: Centrally cleared credit default contracts§ — Forward currency contracts# — — 12,974 — — 41,063 — 739 — 54,776 Total Liabilities $— $— $12,974 $— $— $41,063 $— $739 $— $54,776 Total Financial and Derivative Net Assets $343 $12,933 $(12,974) $58,823 $5,426 $(27,147) $19,067 $85,501 $— $141,972 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $343 $12,933 $(12,974) $58,823 $5,426 $(27,147) $19,067 $85,501 $— † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
